Case 1:20-cv-01821-TWP-TAB Document 10 Filed 04/01/21 Page 1 of 4 PageID #: 83




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KELVIN L. LAMPKINS,                                   )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:20-cv-01821-TWP-TAB
                                                      )
ANGELA REEVES,                                        )
                                                      )
                              Respondent.             )

                                Order Granting Motion to Dismiss

       Petitioner Kelvin L. Lampkins filed this 28 U.S.C. § 2254 petition for a writ of habeas

corpus challenging his 2017 Indiana state court conviction for dealing in a Schedule II controlled

substance. The respondent has moved to dismiss the petition as untimely.

                                            I.   Background

       Mr. Lampkins pled guilty in 2017 to dealing in a Schedule II controlled substance. Dkt. 7-1

at 15−16. The trial court sentenced him on February 22, 2017, to eight years of probation. Id. at

16. Mr. Lampkins did not appeal. His probation was later revoked. Id. at 18.

       On July 19, 2019, Mr. Lampkins filed a motion to correct erroneous sentence. Id. at 21.

The trial court denied the motion, id. at 21, and the Indiana Court of Appeals dismissed

Mr. Lampkins's appeal on February 15, 2020. Dkt. 7-4 at 2.

       On July 7, 2020, Mr. Lampkins filed a petition for writ of habeas corpus in this Court,

arguing that the Indiana trial court abused its discretion by denying his motion to correct erroneous

sentence without a hearing. Dkt. 1. In a subsequent filing, he alleges that his sentence exceeds the

maximum allowed by statute.
Case 1:20-cv-01821-TWP-TAB Document 10 Filed 04/01/21 Page 2 of 4 PageID #: 84




                                     II.          Applicable Law

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of —

               (A) the date on which the judgment became final by the conclusion of
               direct review or the expiration of the time for seeking such review;

               (B) the date on which the impediment to filing an application created by
               State action in violation of the Constitution or laws of the United States is
               removed, if the applicant was prevented from filing by such State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly recognized
               by the Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

28 U.S.C. § 2244(d).

       A petitioner may also be entitled to equitable tolling if he shows "(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing." Holland v. Florida, 560 U.S. 631, 649 (2010).

                                           III.     Discussion

       Mr. Lampkins's petition is untimely. His conviction became final on March 24, 2017,

which was the deadline for him to file a timely direct appeal. 28 U.S.C. § 2254(d)(1)(A)

(conviction final when time expires for seeking direct review); see Ind. R. Crim. P. 19 (notice of

appeal must be filed within 30 days after sentencing). He therefore had until March 24, 2018, to

file a timely habeas corpus petition. He filed his petition on July 7, 2020, well past the statutory

deadline.
Case 1:20-cv-01821-TWP-TAB Document 10 Filed 04/01/21 Page 3 of 4 PageID #: 85




        Mr. Lampkins argues that his motion to correct erroneous sentence reset the limitation

period. Dkt. 8 at 2−3. But a motion to correct erroneous sentence is an application for collateral

review. Cf. State ex rel. Gordon v. Vanderburgh Cir. Ct., 616 N.E.2d 8, 9 (Ind. 1993) (per curiam)

(treating motion to correct erroneous sentence as a petition for post-conviction relief). Such an

application may toll, but not reset, the limitation period. Fernandez v. Sternes, 227 F.3d 977,

978−79 (7th Cir. 2000) (finding that it is illogical to toll a limitations period that has already

passed). And tolling does no good for Mr. Lampkins, because the § 2244(d) limitation period had

already expired by the time he filed his motion to correct erroneous sentence in July 2019. Id.

        The following table summarizes the key dates:


 Conviction Final                          March 24, 2017     365 days left in limitation period

 Federal Habeas Petition Due               March 24, 2018     0 days left in limitation period

 Motion to Correct Erroneous               July 19, 2019      482 days beyond limitation period
 Sentence Filed

 Federal Habeas Petition Filed             June 2, 2020       836 days beyond limitation period



                                       IV.     Conclusion

        The respondent's motion to dismiss, dkt. [7], is granted. The petition for writ of habeas

corpus is dismissed. Final judgment shall now enter.

        IT IS SO ORDERED.

Date:    4/1/2021
Case 1:20-cv-01821-TWP-TAB Document 10 Filed 04/01/21 Page 4 of 4 PageID #: 86




Distribution:

KELVIN L. LAMPKINS
1300 S. Ebright
Muncie, IN 47302

Andrew A. Kobe
INDIANA ATTORNEY GENERAL
andrew.kobe@atg.in.gov
